Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 29 October 2021 have been entered and are examined herein. In the amendments the following has occurred: Claims 1-3, 7-11, 15 and 16 have been amended; Claims 6 and 14 have been canceled; Claims 21-25 are newly added.
Claims 1-3, 7-11, 15-16 and 21-25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-11, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 9, 21 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods and system for providing audiovisual messages in response to input. The limitations of:
Claim 9, which is representative of claims 1, 21 and 25
[…providing…] an alignment graphic; detect an alignment of the alignment graphic and the scannable code on the medical testing device; capture an image of the medical testing device in response to the detected alignment; […providing…] diagnostic test information including the captured image and the scannable code; […]: […obtain…] the diagnostic test information including the captured image and the scannable code; determine a testing time for the medical testing device based on the scannable code and stored information within the database relating to the medical testing device; determining at least one advertising audio visual message having a length based on the determined testing time and the diagnostic test information; […provide…] the determined testing time and the at least one advertising audio visual message to the mobile device; wherein the software application […] further provides executable instructions to: […obtain…] a determined testing time based on the diagnostic test information and at least one advertising audio visual message based on the scannable code in the captured image; generating a […output…] responsive to the received at least one advertising audio visual message; […output…], the at least one advertising audio visual […]; generate a timer indication for processing of the diagnostic test information responsive to the received determined testing time; […output…] the timer indication […]; periodically update the timer indication within the test timer window to display a countdown based on the determined testing time.
, as drafted, is a system, which under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a mobile device having a camera, a viewing screen, software, a server, and a database, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for a mobile device having a camera, a viewing screen, software, a server, and a database, the claim encompasses providing an alignment for a user to capture an image of a testing device to determine and provide an audiovisual message to the user of the testing device based on a determined testing duration and providing the message and a countdown to the user (see Applicant’s specification paragraphs [0003] and [0104]; describing this as human activity). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a mobile device having a camera, a viewing screen, software, a server, and a database. The mobile device having a camera, a viewing screen, software, a server, and a database, are recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 12, paragraph [0080]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of  “a medical testing device”,  “transmit… receive…”, “a user interface including an alignment graphic” and “display, in the user interface on the viewing screen of the mobile device, the at least one advertising audio visual message… display the timer indication within a test timer window adjacent to the video display window”. The “a medical testing device” is recited at a high-level of generality (i.e., as a generic immunoassay testing strip; see Applicant’s specification Figures 1-6, paragraphs [0051]-[0061]) and amounts to generally linking the abstract idea to a particular technological environment. The “transmit… receive…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “a user interface including an alignment graphic” is recited at a high-level of generality (i.e., as a generic display interface a graphic on it, see Applicant’s specification Figures 8, paragraphs [0068]-[0070]) and amounts to generally linking 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile device having a camera, a viewing screen, software, a server, and a database, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a medical testing device”, “transmit… receive…”, “a user interface including an alignment graphic” and “display, in the user interface on the viewing screen of the mobile device, the at least one advertising audio visual message… display the timer indication within a test timer window adjacent to the video display window” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “a medical testing device” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional 
Claims 2-3, 6-8, 10-11 and 14-16 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2 and 10 recite the additional element of “presenting a menu” however it is recited at a high-level of generality (i.e., as a generic display interface for presentation of information to a user, see Applicant’s specification Figures 21-26, 29, paragraphs [0093]-[0099], [0104]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The “presenting a menu” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Bakes (2014/0088991): paragraph [0082]; Kisner (2017/0153185): Figures 18-20, paragraphs [0166]-[0168]; displaying of menus on a GUI is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 3 and 11 do not recite any additional elements and simply further define the timing involved in the organization of the data between the various hardware components.
Claims 6-8 and 14-16 do not recite any additional elements besides recitation of well-understood, routine, and conventional activity of organization of data between hardware components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3,  7-8, 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0187263 (hereafter “Brown”), in view of U.S. Patent Publication No. 2017/0153185 (hereafter “Kisner”), in view of U.S. Patent Publication No. 2012/0123686 (hereafter “Xiang”), in view of U.S. Patent Publication No. 2016/0162654 (hereafter “Gokhale”), in view of U.S. Patent Publication No. 2014/0088991 (hereafter “Bakes”).

Regarding (Currently Amended) claim 1, Brown teaches a method of a mobile device for providing advertising […] messages in response to an input related to a medical testing device (Brown: Figure 5, paragraph [0002], “methods and apparatus”, paragraphs [0007]-[0010], “a network-connected communication device having imaging capability, enabled to record contextual information at the time of the test… a data structure… is transmitted on the network to the network-connected server… the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0069], “responses may include advertising by other product and service providers related to the industry… advertisements being displayed for that user”. Also see, paragraphs [0027]-[0028], describing the communication device as a smart phone (i.e., mobile device)), the method comprising: […];
--capturing an image of the medical testing device […] (Brown: Figure 5, paragraph [0036], “Once a test is performed using the test strip medium, the result is imaged using image-capture capability of a communication device like a smart phone or a Pad device”);
The test reaction images and or video are uploaded to the server in step 308”, paragraph [0062], “There are three sets of information sent in or with the image sent to the server. One is the test result. A second set of information is the coding associated with the specific medium, which may be, as described above, a bar code, a QR code”. Also see, paragraphs [0027], [0036], [0048], [0059]);
	--receiving from the remote server, a determined testing […type…] based on the scannable code and at least one advertising […] message based on the determined testing […type…] and the diagnostic test information (Brown: Figure 3, 5, paragraph [0008], “contextual information comprises one or more of time a test commences, duration of the test”, paragraph [0031], “instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0036]-[0037], “Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain”, paragraphs [0055]-[0056], “the user may select a test type and is assumed to be in possession of a test medium usable for the type of test selected… During test medium imaging, the test type may be identified at the server… It is also possible that the user will identify the test type manually”, paragraph [0069], “responses may include advertising by other product and service providers related to the industry… advertisements being displayed for that user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”, use test reaction time as an input to pattern detection”, The QR code is analyzed to determine a type of test, which uses test reaction time and uses the repository described in paragraph [0047], to use the determined type of test to determine a reaction time and make determination from the image of the test, to provide an advertisement message to the user); 
--displaying, in the user interface on the viewing screen of the mobile device, the at
least one advertising […] message in the video display window (Brown: Figures 3-6, paragraph [0031], “SW 115 may be integrated with the user's smart phone browser or other web application and may include instruction to the user regarding how test procedures are to be initiated, how to interpret test results, and what steps must occur before the test is completed. In one embodiment a set of instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0047]-[0049], ““Server 201 has access to data repositories such as… test result explanations associated with specific test types… Server 201 has access to a database 205 storing pre-formulated system responses that can be sent to users in the form of either text messaging or voice… In one embodiment there are generic system responses… Each test type may have its own set of rules and constraints relative to testing and responding to users and others over the network”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions… responses may include advertising by other product and service providers related to the industry. For example, the test medium being imaged may be more expensive than another competing medium that has the same quality rating”. Also see, paragraphs [0056], 
.	Brown may not explicitly teach (underlined below for clarity):
--displaying, on a viewing screen of the mobile device, a user interface including an alignment graphic;
--detecting an alignment of the alignment graphic and a scannable code on the medical testing device;
--capturing an image of the medical testing device in response to the detected alignment;
	Kisner teaches a system and method for detecting a substance using colorimetric testing and subsequent analysis of an image of a result of the test (Kisner: Figures 2, 16, paragraphs [0045]-[0048]), in which
--displaying, on a viewing screen of the mobile device, a user interface including an alignment graphic (Kisner: Figures 13, 15B, paragraphs [0142]-[0144], “The application will display a box, icon, image, or other indicia on the display of the computing device 201, which the user will use to align with an icon, image, or other indicia on the pouch 301”);
--detecting an alignment of the alignment graphic and a scannable code on the medical testing device (Kisner: paragraph [0075], “the receptacle 301 and/or cover 304b may contain at least one identification code (e.g., a Quick Response Code™ or QR CODE™) 311”, paragraph [0142]-[0144], “When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken.”);
--capturing an image of the medical testing device in response to the detected alignment (Kisner: paragraph [0142]-[0144], “The application then activates the user camera on the computing device 201. In one embodiment, the application automatically activates the camera… When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test. In one embodiment, the test is begin automatically at this point… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken. At step 1610, the picture may be taken automatically upon alignment of the identification code 311”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an alignment graphic and scannable code on the medical device as taught by Kisner within the capturing of an image of a medical test as taught by Brown with the motivation of improving the usability of the captured image, by ensuring the testing device is the appropriate distance away from the camera for the image to be analyzed (Kisner: paragraphs [0141]-[0142]).
Brown and Kisner may not explicitly teach (underlined below for clarity):
--receiving from the remote server, a determined testing time based on the scannable code and at least one advertising […] message based on the determined testing time and the diagnostic test information;
--generating a timer indication for processing of the diagnostic test information responsive to the received determined testing time; displaying the timer indication within a test timer window […]; updating the timer indication within the test timer window to display a countdown based on the determined testing time;
Xiang teaches receiving from the remote server, a determined testing time based on the scannable code and at least one advertising […] message based on the determined testing time and the diagnostic test information (Xiang: paragraph [0152], “test cartridge identification data 416 encoded by the barcode… may enable the electronic device processor 108, after upload of the algorithms 214, to ascertain which prior art rapid diagnostic test, assay and/or reagents is to be performed and the appropriate calibration and assay time counting which is to be associated therewith”, paragraph [0157], “transfer of data to the remote database, communication with the test device processor 216 and the remote database, data storage, assay time countdown and display”);
--generating a timer indication for processing of the diagnostic test information responsive to the received determined testing time; displaying the timer indication within a test timer window […]; updating the timer indication within the test timer window to display a countdown based on the determined testing time (Xiang: Figures 4-5, paragraph [0135], “In the waiting step… the electronic device 100 may then begin an assay time-counting function wherein time counting data 424 is presented to the user from the presentation element 110 in the form of an "Elapsed Time" and/or 'Time Remaining". Preferably, this information is displayed on the display element 112 of the electronic device 100”. Also see, paragraph [0028]. The Examiner notes a time remaining display, teaches what is required under the broadest reasonable interpretation of a timer indication in a test timer window);
One of ordinary skill in the art before the effective filing date would have found it obvious to include determination and providing of a testing time and presentation of countdown 
Brown, Kisner and Xiang may not explicitly teach (underlined below for clarity):
--a method of a mobile device for providing advertising audiovisual messages in response to an input related to a medical testing device,
--receiving from the remote server, a determined testing time based on the scannable code and at least one advertising audio visual message based on the determined testing time and the diagnostic test information;
--displaying, in the user interface on the viewing screen of the mobile device, the at least one advertising audio visual message in the video display window;
--wherein a length of the at least one at least one advertising audio visual message is based upon the determined testing time.
Gokhale teaches a method of a mobile device for providing advertising audiovisual messages in response to an input related to a medical testing device (Gokhale: Figures 3-5, 7, paragraph [0016], “Providing contextual information including but not limited to ovulation and pregnancy education, testing instructions, references for professional medical care, test diagnosis, advertisements”, paragraph [0050], “presents a dialog with a help video”, paragraph [0052]-[0053], “shows a video or other multimedia file… and coupons for matching products… process then plays music and video”. The Examiner notes audio visual messages are displayed),
audio visual message based on the determined testing time and the diagnostic test information (Gokhale: Figure 1, paragraphs [0030]-[0033], “LAN/WAN devices (A102) may also communicate directly to cloud servers (AllO) over a cellular connection… cloud server (AllO) in tum communicates with a Consumer Portal server (Al 06) or an Enterprise portal server (A108) to relay information to consumers… The cloud server (AllO) may also be connected to one of several different types of Databases (Al12) that act as repositories for data and enable storage and retrieval of stored data”, paragraphs [0051]-[0053], “presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”. The Examiner interprets as shown in figure 1, the cloud server performs the processing of the data and retrieval and communication to the user device of videos and determinations, for the app on the mobile device);
--displaying, in the user interface on the viewing screen of the mobile device, the at least one advertising audio visual message in the video display window (Gokhale: Figures 3-5, 7, paragraph [0016], “Providing contextual information including but not limited to ovulation and pregnancy education, testing instructions, references for professional medical care, test diagnosis, advertisements”, paragraph [0050], “presents a dialog with a help video”, paragraph [0052]-[0053], “shows a video or other multimedia file… and coupons for matching products… process then plays music and video”);
--wherein a length of the at least one at least one advertising audio visual message is based upon the determined testing time (Gokhale: Figures 4-5, paragraphs [0051]-[0053], presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”, paragraphs [0057]-[0058], “the process displays a decremented counter (246) and checks if the counter is zero (248)… if the sensor indicates "test passed" (252) and if so the process displays a message indicating pregnancy (254)… if the sensor detects a failed test, the process checks if the sensor reading indicates a test failure (258). And if so displays a dialog box indicating that pregnancy is not detected”. The Examiner interprets figures 4-5 and paragraphs [0051]-[0053], to display videos while waiting for completion of the test, which is a length of videos being short enough to fit in the testing time, or being based on the testing time and teaches what is required of the claim under the broadest reasonable interpretation).
	One of ordinary skill in the art before the effective filing date would have found it obvious to include using audiovisual messages and having a length of the audiovisual messages be based upon a determined testing time as taught by Gokhale within the determination of a testing time using a scannable code and presentation of advertisements as taught by Brown, Kisner and Xiang with the motivation of “improve accuracy, reliability or clarity of the test results” (Gokhale: paragraph [0009]).
Brown, Kisner, Xiang and Gokhale may not explicitly teach (underlined below for clarity):
--generating a video display window responsive to the received at least one advertising audio visual message;
adjacent to the video display window; 
Bakes teaches a healthcare communication system to stream audiovisual content (messages) to a user of a mobile device (Bakes: Figures 1-3, 6, and paragraph [0015]), in which
--generating a video display window responsive to the received at least one advertising audio visual message (Bakes: Figure 7, paragraph [0088], “The user interface 700 is presented to a patient and it allows the patient to get information… and to watch videos related to his or her condition… the user interface 700 may also display hospital branded advertising, an affiliate sponsored advertising, an affiliate advertising, a sponsored advertising, links to additional healthcare services portals, etc.”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”. The Examiner notes as shown in figure 7, there is a video display window, adjacent to this window is a timer relating to the video);
	--displaying the timer indication within a test timer window adjacent to the video display window (Bakes: Figure 7, paragraphs [0027]-[0031], “the videos communicated to John may be selected based on various information collected during the episode 106. For example, the results of lab test may be an input that is used in selecting the next video presented”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”, paragraphs [0083]-[0086], “The second group of videos is Testing and Procedures. Videos based on pending tests may be selected”. Also see, paragraphs [0063]-[0065]. The Examiner notes as seen in Figure 7, a video is displayed in a ;
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Bakes within teaching of Brown, Kisner, Xiang and Gokhale since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the audiovisual messages being streamed and displayed for a predetermined duration on a display with a video display window, and adjacent timer as taught by Bakes for the audio or visual messages shown on a user interface as taught by Brown, Kisner, Xiang and Gokhale. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (Currently Amended) claim 2, Brown, Kisner Xiang, Gokhale and Bakes teaches the limitations of claim 1, and further teaches presenting a menu on the viewing screen of the mobile device which provides a user with an option to acknowledge comprehending a first portion of the stream of audiovisual messages (Bakes: paragraph [0082], “selected by drop down menu”; Kisner: Figures 18-20, paragraphs [0166]-[0168], ‘provides the user 202 with the opportunity to confirm the test or conduct a retest… The screenshots of FIGS. 19A, 19B, 19C, 19D, 19E, 19F represent a tutorial configured to be optionally displayed to the user 202 that will 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 3, Brown, Kisner Xiang, Gokhale and Bakes teaches the limitations of claim 2, and further teaches presenting, after the user has selected the option to acknowledge comprehending the first portion of the stream of audiovisual messages, the second portion of the stream of audiovisual messages (Kisner: Figures 18-20, paragraphs [0166]-[0168], “provides the user 202 with the opportunity to confirm the test or conduct a retest… FIG. 18C is a screenshot in a scenario in which the user 202 confirms the test”. Also see, Brown: paragraphs [0068]-[0070] and Bakes: paragraphs [0027]-[0028]. The Examiner notes as shown in Kisner a second screen is shown after confirmation of the instructions (first audiovisual message), it would be obvious to replace the second screen showing results of Kisner with the audiovisual message with of the advertised products determined by test type of Brown and Bakes).
The motivation to combine is the same as in claim 1, incorporated herein. 

Regarding (Currently Amended) claim 7, Brown, Kisner Xiang, Gokhale and Bakes teaches the limitations of claim 1, and further teaches presenting the test result on the viewing screen of the mobile device (Brown: Figure 5, paragraph [0010], “the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 8, Brown, Kisner Xiang, Gokhale and Bakes teaches the limitations of claim 1, and further teaches providing a risk indicator alerting a user to seek medical attention immediately (Brown: paragraph [0070], “system suggestions to be provided to the user including suggestions for consulting a doctor, etc.”, and paragraph [0076]; Bakes: paragraph [0049], “The healthcare communication system 100 also improves preventive health focus by using videos depending on patient risk factors and video content and links to other content provided to patient via real-time videos or at-home interface. The system also allows explaining safety procedures and resources for the particular at-risk population by providing patients and their families via real-time videos”. The use of thresholds to determine a risk is similar to Applicant’s specification paragraph [0079], and in combination with Brown providing suggestions to seek an assistance and help get appointments faster teaches what is required under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 9, Brown teaches a system for providing […] messages in response to an input (Brown: Figure 5, paragraph [0002], “methods and apparatus”, paragraphs [0007]-[0010], “a network-connected communication device having imaging capability, enabled to record contextual information at the time of the test… a data structure… is transmitted on the network to the network-connected server… the system transmits the test result to the network-connected communication device to be displayed to the user”. Also see, paragraphs [0027]-[0028], describing the communication device as a smart phone (i.e., mobile device)), the system comprising:
--a medical testing device having thereon a scannable code (Brown: Figure 1, element 116, paragraphs [0007]-[0009], “a test apparatus including a test medium having a machine-readable identifier… the machine-readable identifier is a bar code, a Quick-Response (QR) code, or a recognizable pattern of objects or indicia”, paragraph [0030], “a test apparatus 116 which may use a test medium or other media 127 enabled to accept a specimen for analysis”, paragraphs [0036]-[0037], “test is performed using the test strip medium”);
--a mobile device having a camera, a viewing screen, and a software application stored thereon (Brown: Figure 1, element 114, paragraphs [0027]-[0031], “smart phone 114 wirelessly operated by a user and has access to server 109 through a wireless communications carrier network 126… camera display (broken boundary) on smart phone 114”, paragraph [0042], “SW 115 on phone 114 may access the phone camera and sensors as well as contextual data”), wherein the software application provides executable instructions to: […];
--capture an image of the medical testing device […] (Brown: Figure 5, paragraph [0036], “Once a test is performed using the test strip medium, the result is imaged using image-capture capability of a communication device like a smart phone or a Pad device”);
--transmit diagnostic test information including the captured image and the scannable code (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results” paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”, paragraph [0062], “There are three sets of information sent in or with the image sent to the server. One is the test result. A second set of information is the coding associated with the specific medium, which may be, as described above, a bar code, a QR code”. Also see, paragraphs [0027], [0036], [0048], [0059]);
--a remote server including a second software application and at least one database for storing information relating to the medical testing device and advertising audio visual messages (Brown: paragraph [0007], “a network-connected server having a processor and coupled to at least one data repository, and coded instructions executing on the processor from a non-transitory medium”, paragraph [0029], “Server 105 has access to a data repository 108 containing a history database of test process results and follow-up data for all users of the service”. Also see, paragraph [0069]), wherein the second software application provides executable instructions to:
--receive the diagnostic test information including the captured image and the scannable code (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results” paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”, paragraph [0062], “There are three sets of information sent in or with the image sent to the server. One is the test result. A second set of information is the coding associated with the specific medium, which may be, as described above, a bar code, a QR code”. Also see, paragraphs [0027], [0036], [0048], [0059]. The Examiner notes the server receives the transmitted data);
--determine a testing […type…] for the medical testing device based on the scannable code and stored information within the database relating to the medical testing device; determining at least one advertising […] message […] based on the determined testing […type…] and the diagnostic test information (Brown: Figure 3, 5, paragraphs [0036]-[0037], determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain”, paragraphs [0055]-[0056], “the During test medium imaging, the test type may be identified at the server”, paragraph [0069], “responses may include advertising by other product and service providers related to the industry… advertisements being displayed for that user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”, paragraph [0089], “the system can use test reaction time as an input to pattern detection”, The QR code is analyzed to determine a type of test, which uses test reaction time and uses the repository described in paragraph [0047], to use the determined type of test to determine a reaction time and make determination from the image of the test, to provide an advertisement message to the user);
--transmit the determined testing […type…] and the at least one advertising […] message to the mobile device (Brown: Figure 3, 5, paragraph [0008], “contextual information comprises one or more of time a test commences, duration of the test”, paragraph [0031], “instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0036]-[0037], “Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain”, paragraphs [0055]-[0056], “During test medium imaging, the test type may be identified at the server”, paragraph [0069], “responses may include advertising by other product and service providers related to the industry… advertisements being displayed for that user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating 
--wherein the software application of the mobile device further provides executable instructions to: receive a determined testing […type…] based on the diagnostic test information and at least one advertising […] message based on the scannable code in the captured image (Brown: Figure 3, 5, paragraph [0008], “contextual information comprises one or more of time a test commences, duration of the test”, paragraph [0031], “instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0036]-[0037], “Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain”, paragraphs [0055]-[0056], “the user may select a test type and is assumed to be in possession of a test medium usable for the type of test selected… During test medium imaging, the test type may be identified at the server… It is also possible that the user will identify the test type manually”, paragraph [0069], “responses may include advertising by other product and service providers related to the industry… advertisements being displayed for that user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”, paragraph [0089], “the system can use test reaction time as an input to pattern detection”, The QR code is analyzed to determine a type of test, which uses test reaction time and uses the repository described in paragraph [0047], to use the determined type of test to determine a reaction time and make determination from the image of the test, to provide an advertisement message to the user); […];
SW 115 may be integrated with the user's smart phone browser or other web application and may include instruction to the user regarding how test procedures are to be initiated, how to interpret test results, and what steps must occur before the test is completed. In one embodiment a set of instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0047]-[0049], ““Server 201 has access to data repositories such as… test result explanations associated with specific test types… Server 201 has access to a database 205 storing pre-formulated system responses that can be sent to users in the form of either text messaging or voice… In one embodiment there are generic system responses… Each test type may have its own set of rules and constraints relative to testing and responding to users and others over the network”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions… responses may include advertising by other product and service providers related to the industry. For example, the test medium being imaged may be more expensive than another competing medium that has the same quality rating”. Also see, paragraphs [0056], [0061]-[0062], [0074]-[0075]. The Examiner interprets the system have responses (messages) for specific types of tests, and uses this information to provide a response tailored to the user which can be in the form of an advertisement as a text or voice message (i.e., audio or visual message), which is displayed on a smart phone of the user (i.e., viewing screen of mobile device)); […].
Brown may not explicitly teach (underlined below for clarity):
display, on the viewing screen of the mobile device, a user interface including an alignment graphic;
--detect an alignment of the alignment graphic and the scannable code on the medical testing device;
--capture an image of the medical testing device in response to the detected alignment;
Kisner teaches a system and method for detecting a substance using colorimetric testing and subsequent analysis of an image of a result of the test (Kisner: Figures 2, 16, paragraphs [0045]-[0048]), in which
--display, on the viewing screen of the mobile device, a user interface including an alignment graphic (Kisner: Figures 13, 15B, paragraphs [0142]-[0144], “The application will display a box, icon, image, or other indicia on the display of the computing device 201, which the user will use to align with an icon, image, or other indicia on the pouch 301”);
--detect an alignment of the alignment graphic and the scannable code on the medical testing device (Kisner: paragraph [0075], “the receptacle 301 and/or cover 304b may contain at least one identification code (e.g., a Quick Response Code™ or QR CODE™) 311”, paragraph [0142]-[0144], “When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken.”);
--capture an image of the medical testing device in response to the detected alignment (Kisner: paragraph [0142]-[0144], “The application then activates the user camera on the computing device 201. In one embodiment, the application automatically activates the camera… When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test. In one embodiment, the test is begin automatically at this point… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken. At step 1610, the picture may be taken automatically upon alignment of the identification code 311”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an alignment graphic and scannable code on the medical device as taught by Kisner within the capturing of an image of a medical test as taught by Brown with the motivation of improving the usability of the captured image, by ensuring the testing device is the appropriate distance away from the camera for the image to be analyzed (Kisner: paragraphs [0141]-[0142]).
Brown and Kisner may not explicitly teach (underlined below for clarity):
--determine a testing time for the medical testing device based on the scannable code and stored information within the database relating to the medical testing device; determining at least one advertising […] message […] based on the determined testing time and the diagnostic test information;
--transmit the determined testing time and the at least one advertising […] message to the mobile device; […]; receive a determined testing time based on the diagnostic test information and at least one advertising […] message based on the scannable code in the captured image;
--generate a timer indication for processing of the diagnostic test information responsive to the received determined testing time; display the timer indication within a test timer window […]; periodically update the timer indication within the test timer window to display a countdown based on the determined testing time.
time for the medical testing device based on the scannable code and stored information within the database relating to the medical testing device; determining at least one advertising […] message […] based on the determined testing time and the diagnostic test information (Xiang: paragraph [0152], “test cartridge identification data 416 encoded by the barcode… may enable the electronic device processor 108, after upload of the algorithms 214, to ascertain which prior art rapid diagnostic test, assay and/or reagents is to be performed and the appropriate calibration and assay time counting which is to be associated therewith”, paragraph [0157], “transfer of data to the remote database, communication with the test device processor 216 and the remote database, data storage, assay time countdown and display”);
--transmit the determined testing time and the at least one advertising […] message to the mobile device; […]; receive a determined testing time based on the diagnostic test information and at least one advertising […] message based on the scannable code in the captured image (Xiang: paragraph [0152], “test cartridge identification data 416 encoded by the barcode… may enable the electronic device processor 108, after upload of the algorithms 214, to ascertain which prior art rapid diagnostic test, assay and/or reagents is to be performed and the appropriate calibration and assay time counting which is to be associated therewith”, paragraph [0157], “transfer of data to the remote database, communication with the test device processor 216 and the remote database, data storage, assay time countdown and display”); 
--generate a timer indication for processing of the diagnostic test information responsive to the received determined testing time; display the timer indication within a test timer window […]; periodically update the timer indication within the test timer window to display a countdown based on the determined testing time (Xiang: Figures 4-5, paragraph [0135], “In the waiting step… the electronic device 100 may then begin an assay time-counting function wherein time counting data 424 is presented to the user from the presentation element 110 in the form of an "Elapsed Time" and/or 'Time Remaining". Preferably, this information is displayed on the display element 112 of the electronic device 100”. Also see, paragraph [0028]. The Examiner notes a time remaining display, teaches what is required under the broadest reasonable interpretation of a timer indication in a test timer window).
One of ordinary skill in the art before the effective filing date would have found it obvious to include determination and providing of a testing time and presentation of countdown timer with the determined time as taught by Xiang within the processing and providing of results and advertisements as taught by Brown and Kisner with the motivation of improving the understanding of the user’s performance and results of the diagnostic test (Xiang: paragraphs [0002]-[0025]).
Brown, Kisner and Xiang may not explicitly teach (underlined below for clarity):
--a system for providing audiovisual messages in response to an input,
--determining at least one advertising audio visual message having a length based on the determined testing time and the diagnostic test information;
--transmit the determined testing time and the at least one advertising audio visual message to the mobile device; […]; receive a determined testing time based on the diagnostic test information and at least one advertising audio visual message based on the scannable code in the captured image;
--display, in the user interface on the viewing screen of the mobile device, the at least one advertising audio visual message in the video display window;
audiovisual messages in response to an input (Gokhale: Figures 3-5, 7, paragraph [0016], “Providing contextual information including but not limited to ovulation and pregnancy education, testing instructions, references for professional medical care, test diagnosis, advertisements”, paragraph [0050], “presents a dialog with a help video”, paragraph [0052]-[0053], “shows a video or other multimedia file… and coupons for matching products… process then plays music and video”. The Examiner notes audio visual messages are displayed),
--determining at least one advertising audio visual message having a length based on the determined testing time and the diagnostic test information (Gokhale: Figures 4-5, paragraphs [0051]-[0053], “presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”, paragraphs [0057]-[0058], “the process displays a decremented counter (246) and checks if the counter is zero (248)… if the sensor indicates "test passed" (252) and if so the process displays a message indicating pregnancy (254)… if the sensor detects a failed test, the process checks if the sensor reading indicates a test failure (258). And if so displays a dialog box indicating that pregnancy is not detected”. The Examiner interprets figures 4-5 and paragraphs [0051]-[0053], to display videos while waiting for completion of the test, which is a length of videos being short enough to fit in the testing time, or being based on the testing time and teaches what is required of the claim under the broadest reasonable interpretation);
--transmit the determined testing time and the at least one advertising audio visual message to the mobile device; […]; receive a determined testing time based on the diagnostic audio visual message based on the scannable code in the captured image (Gokhale: Figure 1, paragraphs [0030]-[0033], “LAN/WAN devices (A102) may also communicate directly to cloud servers (AllO) over a cellular connection… cloud server (AllO) in tum communicates with a Consumer Portal server (Al 06) or an Enterprise portal server (A108) to relay information to consumers… The cloud server (AllO) may also be connected to one of several different types of Databases (Al12) that act as repositories for data and enable storage and retrieval of stored data”, paragraphs [0051]-[0053], “presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”. The Examiner interprets as shown in figure 1, the cloud server performs the processing of the data and retrieval and communication to the user device of videos and determinations, for the app on the mobile device);
--display, in the user interface on the viewing screen of the mobile device, the at least one advertising audio visual message in the video display window (Gokhale: Figures 3-5, 7, paragraph [0016], “Providing contextual information including but not limited to ovulation and pregnancy education, testing instructions, references for professional medical care, test diagnosis, advertisements”, paragraph [0050], “presents a dialog with a help video”, paragraph [0052]-[0053], “shows a video or other multimedia file… and coupons for matching products… process then plays music and video”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using audiovisual messages and having a length of the audiovisual messages be based upon a determined testing time as taught by Gokhale within the determination of a 
Brown, Kisner, Xiang and Gokhale may not explicitly teach (underlined below for clarity):
--generating a video display window responsive to the received at least one advertising audio visual message;
--display the timer indication within a test timer window adjacent to the video display window; 
Bakes teaches a healthcare communication system to stream audiovisual content (messages) to a user of a mobile device (Bakes: Figures 1-3, 6, and paragraph [0015]), in which
--generating a video display window responsive to the received at least one advertising audio visual message (Bakes: Figure 7, paragraph [0088], “The user interface 700 is presented to a patient and it allows the patient to get information… and to watch videos related to his or her condition… the user interface 700 may also display hospital branded advertising, an affiliate sponsored advertising, an affiliate advertising, a sponsored advertising, links to additional healthcare services portals, etc.”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”. The Examiner notes as shown in figure 7, there is a video display window, adjacent to this window is a timer relating to the video);
--display the timer indication within a test timer window adjacent to the video display window (Bakes: Figure 7, paragraphs [0027]-[0031], “the videos communicated to John may the results of lab test may be an input that is used in selecting the next video presented”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”, paragraphs [0083]-[0086], “The second group of videos is Testing and Procedures. Videos based on pending tests may be selected”. Also see, paragraphs [0063]-[0065]. The Examiner notes as seen in Figure 7, a video is displayed in a display window with an associated timer adjacent, this teaches what is required of the claim under the broadest reasonable interpretation as the length of the video is at least based on the duration of the test and displayed adjacent the timer);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Bakes within teaching of Brown, Kisner, Xiang and Gokhale since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the audiovisual messages being streamed and displayed for a predetermined duration on a display with a video display window, and adjacent timer as taught by Bakes for the audio or visual messages shown on a user interface as taught by Brown, Kisner, Xiang and Gokhale. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (Currently Amended) claim 10, Brown, Kisner, Xiang, Gokhale and Bakes teaches the limitations of claim 9, and further teaches present a menu on the viewing screen of the mobile device which provides a user with an option to acknowledge comprehending a first portion of the stream of audiovisual messages (Bakes: paragraph [0082], “selected by drop down menu”; Kisner: Figures 18-20, paragraphs [0166]-[0168], ‘provides the user 202 with the opportunity to confirm the test or conduct a retest… The screenshots of FIGS. 19A, 19B, 19C, 19D, 19E, 19F represent a tutorial configured to be optionally displayed to the user 202 that will guide the user 202 as to the operation of the application”. The Examiner notes figures 19B-E show instructions followed by a menu to confirm or retest).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding (Currently Amended) claim 11, Brown, Kisner, Xiang, Gokhale and Bakes teaches the limitations of claim 10, and further teaches present, after the user has selected the option to acknowledge comprehending the first portion of the stream of audiovisual messages, a second portion of the stream of audiovisual messages (Kisner: Figures 18-20, paragraphs [0166]-[0168], “provides the user 202 with the opportunity to confirm the test or conduct a retest… FIG. 18C is a screenshot in a scenario in which the user 202 confirms the test”. Also see, Brown: paragraphs [0068]-[0070] and Bakes: paragraphs [0027]-[0028]. The Examiner notes as shown in Kisner a second screen is shown after confirmation of the instructions (first audiovisual message), it would be obvious to replace the second screen showing results of Kisner with the audiovisual message with of the advertised products determined by test type of Brown and Bakes).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding (Currently Amended) claim 15, Brown, Kisner, Xiang, Gokhale and Bakes teaches the limitations of claim 9, and further teaches present the test result on the viewing screen of the mobile device (Brown: Figure 5, paragraph [0010], “the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”. Also see, Claim 8 and paragraphs [0067]-[0070]).
The motivation to combine is the same as in claim 9, incorporated herein.

Regarding (Currently Amended) claim 16, Brown, Kisner, Xiang, Gokhale and Bakes teaches the limitations of claim 9, and further teaches provide a risk indicator alerting a user to seek medical attention immediately (Brown: paragraph [0070], “system suggestions to be provided to the user including suggestions for consulting a doctor, etc.”, and paragraph [0076]; Bakes: paragraph [0049], “The healthcare communication system 100 also improves preventive health focus by using videos depending on patient risk factors and video content and links to other content provided to patient via real-time videos or at-home interface. The system also allows explaining safety procedures and resources for the particular at-risk population by providing patients and their families via real-time videos”. The use of thresholds to determine a risk is similar to Applicant’s specification paragraph [0079], and in combination with Brown providing suggestions to seek an assistance and help get appointments faster teaches what is required under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 9, incorporated herein.


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0187263 (hereafter “Brown”), in view of U.S. Patent Publication No. 2012/0123686 (hereafter “Xiang”), in view of U.S. Patent Publication No. 2016/0162654 (hereafter “Gokhale”), in view of U.S. Patent Publication No. 2014/0088991 (hereafter “Bakes”).

Regarding (New) claim 21, Brown teaches an apparatus for providing advertising […] messages in response to an input from a medical testing device (Brown: Figure 5, paragraph [0002], “methods and apparatus”, paragraphs [0007]-[0010], “a network-connected communication device having imaging capability, enabled to record contextual information at the time of the test… a data structure… is transmitted on the network to the network-connected server… the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0069], “responses may include advertising by other product and service providers related to the industry… advertisements being displayed for that user”. Also see, paragraphs [0027]-[0028], describing the communication device as a smart phone (i.e., mobile device)), the system comprising:
--at least one database storing information related to the medical testing device (Brown: paragraph [0007], “a network-connected server having a processor and coupled to at least one data repository, and coded instructions executing on the processor from a non-transitory medium”, paragraph [0029], “Server 105 has access to a data repository 108 containing a history database of test process results and follow-up data for all users of the service”. Also see, paragraph [0069]);
smart phone 114 wirelessly operated by a user and has access to server 109 through a wireless communications carrier network 126… camera display (broken boundary) on smart phone 114”, paragraph [0042], “SW 115 on phone 114 may access the phone camera and sensors as well as contextual data”); wherein the software application provides executable instructions to:
--receive an identifier for a medical testing device that identifies a test being performed (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results”, paragraphs [0036]-[0037], “Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain”, paragraphs [0055]-[0056], “the During test medium imaging, the test type may be identified at the server”, paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”, paragraph [0062], “There are three sets of information sent in or with the image sent to the server. One is the test result. A second set of information is the coding associated with the specific medium, which may be, as described above, a bar code, a QR code”. Also see, paragraphs [0027], [0036], [0048], [0059]. The Examiner notes the server receives the transmitted data); […];
--receive an indication that the test process has been initiated with the medical testing device (Brown: Figure 3, element 306, paragraph [0056], “the test may be initiated at step 306.”. The Examiner interprets the user by scanning the QR code described in paragraph [0036], and once test is identified, is providing an indication of initiating the test); […];
instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0036]-[0037], “Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain”, paragraphs [0055]-[0056], “the user may select a test type and is assumed to be in possession of a test medium usable for the type of test selected… During test medium imaging, the test type may be identified at the server… It is also possible that the user will identify the test type manually”, paragraph [0069], “responses may include advertising by other product and service providers related to the industry… advertisements being displayed for that user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”, paragraph [0089], “the system can use test reaction time as an input to pattern detection”, The QR code is analyzed to determine a type of test, which uses test reaction time and uses the repository described in paragraph [0047], to use the determined type of test to determine a reaction time and make determination from the image of the test, to provide an advertisement message to the user); and
--displaying the at least one advertising […] message in the video display window within the viewing screen of the mobile device (Brown: Figures 3-6, paragraph [0031], “SW 115 may be integrated with the user's smart phone browser or other web application and may include instruction to the user regarding how test procedures are to be initiated, how to interpret test results, and what steps must occur before the test is completed. In one embodiment a set of instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0047]-[0049], ““Server 201 has access to data repositories such as… test result explanations associated with specific test types… Server 201 has access to a database 205 storing pre-formulated system responses that can be sent to users in the form of either text messaging or voice… In one embodiment there are generic system responses… Each test type may have its own set of rules and constraints relative to testing and responding to users and others over the network”, paragraphs [0068]-[0070], “generate a response action more tailored to the particular user's current situation at step 412… the user is given the test result confirmation over the network and, if warranted, the response including any suggested actions… responses may include advertising by other product and service providers related to the industry. For example, the test medium being imaged may be more expensive than another competing medium that has the same quality rating”. Also see, paragraphs [0056], [0061]-[0062], [0074]-[0075]. The Examiner interprets the system have responses (messages) for specific types of tests, and uses this information to provide a response tailored to the user which can be in the form of an advertisement as a text or voice message (i.e., audio or visual message), which is displayed on a smart phone of the user (i.e., viewing screen of mobile device)).
Brown may not explicitly teach (underlined below for clarity):
--determine a period of time for completion of a test process by the medical testing device by accessing the database responsive to the identifier for the medical testing device;
--actuating a timer to countdown the period of time for completion of the test process responsive to the indication;
determine a period of time for completion of a test process by the medical testing device by accessing the database responsive to the identifier for the medical testing device (Xiang: paragraph [0152], “test cartridge identification data 416 encoded by the barcode… may enable the electronic device processor 108, after upload of the algorithms 214, to ascertain which prior art rapid diagnostic test, assay and/or reagents is to be performed and the appropriate calibration and assay time counting which is to be associated therewith”, paragraph [0157], “transfer of data to the remote database, communication with the test device processor 216 and the remote database, data storage, assay time countdown and display”);
--actuating a timer to countdown the period of time for completion of the test process responsive to the indication (Xiang: Figures 4-5, paragraph [0135], “In the waiting step… the electronic device 100 may then begin an assay time-counting function wherein time counting data 424 is presented to the user from the presentation element 110 in the form of an "Elapsed Time" and/or 'Time Remaining". Preferably, this information is displayed on the display element 112 of the electronic device 100”. Also see, paragraph [0028]. The Examiner notes a time remaining display, teaches what is required under the broadest reasonable interpretation of a timer indication in a test timer window);
One of ordinary skill in the art before the effective filing date would have found it obvious to include determination and providing of a testing time and presentation of countdown timer with the determined time as taught by Xiang within the processing and providing of results and advertisements as taught by Brown with the motivation of improving the understanding of the user’s performance and results of the diagnostic test (Xiang: paragraphs [0002]-[0025]).
Brown and Xiang may not explicitly teach (underlined below for clarity):
audiovisual messages in response to an input from a medical testing device,
--receive at least one advertising audio visual message responsive to the identifier for the medical testing device, 
--the at least one advertising audio visual message having a length responsive to the determined period of time for completion of the test process;
--displaying the at least one advertising audio visual message in the video display window within the viewing screen of the mobile device.
Gokhale teaches an apparatus for providing advertising audiovisual messages in response to an input from a medical testing device (Gokhale: Figures 3-5, 7, paragraph [0016], “Providing contextual information including but not limited to ovulation and pregnancy education, testing instructions, references for professional medical care, test diagnosis, advertisements”, paragraph [0050], “presents a dialog with a help video”, paragraph [0052]-[0053], “shows a video or other multimedia file… and coupons for matching products… process then plays music and video”. The Examiner notes audio visual messages are displayed),
--receive at least one advertising audio visual message responsive to the identifier for the medical testing device (Gokhale: Figure 1, paragraphs [0030]-[0033], “LAN/WAN devices (A102) may also communicate directly to cloud servers (AllO) over a cellular connection… cloud server (AllO) in tum communicates with a Consumer Portal server (Al 06) or an Enterprise portal server (A108) to relay information to consumers… The cloud server (AllO) may also be connected to one of several different types of Databases (Al12) that act as repositories for data and enable storage and retrieval of stored data”, paragraphs [0051]-[0053], “presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”. The Examiner interprets as shown in figure 1, the cloud server performs the processing of the data and retrieval and communication to the user device of videos and determinations, for the app on the mobile device), 
--the at least one advertising audio visual message having a length responsive to the determined period of time for completion of the test process (Gokhale: Figures 4-5, paragraphs [0051]-[0053], “presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”, paragraphs [0057]-[0058], “the process displays a decremented counter (246) and checks if the counter is zero (248)… if the sensor indicates "test passed" (252) and if so the process displays a message indicating pregnancy (254)… if the sensor detects a failed test, the process checks if the sensor reading indicates a test failure (258). And if so displays a dialog box indicating that pregnancy is not detected”. The Examiner interprets figures 4-5 and paragraphs [0051]-[0053], to display videos while waiting for completion of the test, which is a length of videos being short enough to fit in the testing time, or being based on the testing time and teaches what is required of the claim under the broadest reasonable interpretation);
--displaying the at least one advertising audio visual message in the video display window within the viewing screen of the mobile device (Gokhale: Figures 3-5, 7, paragraph [0016], “Providing contextual information including but not limited to ovulation and advertisements”, paragraph [0050], “presents a dialog with a help video”, paragraph [0052]-[0053], “shows a video or other multimedia file… and coupons for matching products… process then plays music and video”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using audiovisual messages and having a length of the audiovisual messages be based upon a determined testing time as taught by Gokhale within the determination of a testing time using a scannable code and presentation of advertisements as taught by Brown and Xiang with the motivation of “improve accuracy, reliability or clarity of the test results” (Gokhale: paragraph [0009]).
Brown, Xiang and Gokhale may not explicitly teach (underlined below for clarity):
--generating a video display window within the viewing screen of the mobile device responsive to the received at least one advertising audio visual message; 
Bakes teaches a healthcare communication system to stream audiovisual content (messages) to a user of a mobile device (Bakes: Figures 1-3, 6, and paragraph [0015]), in which
--generating a video display window within the viewing screen of the mobile device responsive to the received at least one advertising audio visual message (Bakes: Figure 7, paragraph [0088], “The user interface 700 is presented to a patient and it allows the patient to get information… and to watch videos related to his or her condition… the user interface 700 may also display hospital branded advertising, an affiliate sponsored advertising, an affiliate advertising, a sponsored advertising, links to additional healthcare services portals, etc.”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”. The Examiner notes as shown in figure 7, there is a video display window, adjacent to this window is a timer relating to the video);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Bakes within teaching of Brown, Xiang and Gokhale since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the audiovisual messages being streamed and displayed for a predetermined duration on a display with a video display window, as taught by Bakes for the audio or visual messages shown on a user interface as taught by Brown, Xiang and Gokhale. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (New) claim 22, Brown, Xiang, Gokhale and Bakes teaches the limitations of claim 21, and further teaches generate a timer indication for the period of time for completion of the test process responsive to the indication that the test process has been initiated (Xiang: Figures 4-5, paragraph [0135], “In the waiting step… the electronic device 100 may then begin an assay time-counting function wherein time counting data 424 is presented to the user from the presentation element 110 in the form of an "Elapsed Time" and/or 'Time Remaining". Preferably, this information is displayed on the display element 112 of the electronic device 100”. Also see, paragraph [0028]. The Examiner notes a time remaining 
--displaying the timer indication within a test timer window adjacent to the video display window (Bakes: Figure 7, paragraphs [0027]-[0031], “the videos communicated to John may be selected based on various information collected during the episode 106. For example, the results of lab test may be an input that is used in selecting the next video presented”, paragraph [0031]-[0036], “if there is a lab result pending and the result is delayed beyond the expected time of 90 minutes, a video explaining the reasons for the delay with appropriate apology is presented to the patient 102”, paragraphs [0083]-[0086], “The second group of videos is Testing and Procedures. Videos based on pending tests may be selected”. Also see, paragraphs [0063]-[0065]. The Examiner notes as seen in Figure 7, a video is displayed in a display window with an associated timer adjacent, this teaches what is required of the claim under the broadest reasonable interpretation as the length of the video is at least based on the duration of the test and displayed adjacent the timer).
The motivation to combine is the same as in claim 21, incorporated herein.

Regarding (New) claim 23, Brown, Xiang, Gokhale and Bakes teaches the limitations of claim 21, and further teaches wherein the database is located at a remote server (Brown: Figure 1, paragraph [0007], “a network-connected server having a processor and coupled to at least one data repository, and coded instructions executing on the processor from a non-transitory medium”, paragraph [0029], “Server 105 has access to a data repository 108 containing a history database of test process results and follow-up data for all users of the service”. Also see, paragraph [0060], [0069]).
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0187263 (hereafter “Brown”), U.S. Patent Publication No. 2012/0123686 (hereafter “Xiang”), U.S. Patent Publication No. 2016/0162654 (hereafter “Gokhale”) and U.S. Patent Publication No. 2014/0088991 (hereafter “Bakes”) as applied to claim 21 above, and further in view of U.S. Patent Publication No. 2017/0153185 (hereafter “Kisner”).

Regarding (New) claim 24, Brown, Xiang, Gokhale and Bakes teaches the limitations of claim 21, and further teaches […]; 
--determine a second period of time for processing the image of the medical testing device responsive to receipt of the captured image (Xiang: paragraph [0152], “test cartridge identification data 416 encoded by the barcode… may enable the electronic device processor 108, after upload of the algorithms 214, to ascertain which prior art rapid diagnostic test, assay and/or reagents is to be performed and the appropriate calibration and assay time counting which is to be associated therewith”, paragraph [0157], “transfer of data to the remote database, communication with the test device processor 216 and the remote database, data storage, assay time countdown and display”. The Examiner notes Xiang teaches determination of a period of time using a barcode, this determination of a second period would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Xiang and Gokhale based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Xiang and Gokhale teaches determinations of periods of time, the user will have to wait for results. The application of a second produces no new and 
--actuating the timer to countdown the determined second period of time for processing the image of the medical testing device (Xiang: Figures 4-5, paragraph [0135], “In the waiting step… the electronic device 100 may then begin an assay time-counting function wherein time counting data 424 is presented to the user from the presentation element 110 in the form of an "Elapsed Time" and/or 'Time Remaining". Preferably, this information is displayed on the display element 112 of the electronic device 100”. Also see, paragraph [0028]. The Examiner notes a time remaining display, teaches what is required under the broadest reasonable interpretation of a timer indication in a test timer window);
--receive at least one advertising audio visual message responsive to the captured image (Gokhale: Figure 1, paragraphs [0030]-[0033], “LAN/WAN devices (A102) may also communicate directly to cloud servers (AllO) over a cellular connection… cloud server (AllO) in tum communicates with a Consumer Portal server (Al 06) or an Enterprise portal server (A108) to relay information to consumers… The cloud server (AllO) may also be connected to one of several different types of Databases (Al12) that act as repositories for data and enable storage and retrieval of stored data”, paragraphs [0051]-[0053], “presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”. The Examiner interprets as shown in figure 1, the cloud server performs the processing of the data and retrieval and communication to the user device of videos and determinations, for the app on the mobile device), 
presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”, paragraphs [0057]-[0058], “the process displays a decremented counter (246) and checks if the counter is zero (248)… if the sensor indicates "test passed" (252) and if so the process displays a message indicating pregnancy (254)… if the sensor detects a failed test, the process checks if the sensor reading indicates a test failure (258). And if so displays a dialog box indicating that pregnancy is not detected”. The Examiner interprets figures 4-5 and paragraphs [0051]-[0053], to display videos while waiting for completion of the test, which is a length of videos being short enough to fit in the testing time, or being based on the testing time and teaches what is required of the claim under the broadest reasonable interpretation); and
--displaying the at least one advertising audio visual message in the video display window within the viewing screen of the mobile device (Gokhale: Figures 3-5, 7, paragraph [0016], “Providing contextual information including but not limited to ovulation and pregnancy education, testing instructions, references for professional medical care, test diagnosis, advertisements”, paragraph [0050], “presents a dialog with a help video”, paragraph [0052]-[0053], “shows a video or other multimedia file… and coupons for matching products… process then plays music and video”).
Brown, Xiang, Gokhale and Bakes may not explicitly teach (underlined below for clarity):
display, on the viewing screen of the mobile device, a user interface including an alignment graphic;
--detect an alignment of the alignment graphic and the scannable code on the medical testing device;
--capture an image of the medical testing device in response to the detected alignment;
Kisner teaches a system and method for detecting a substance using colorimetric testing and subsequent analysis of an image of a result of the test (Kisner: Figures 2, 16, paragraphs [0045]-[0048]), in which
--display, on the viewing screen of the mobile device, a user interface including an alignment graphic (Kisner: Figures 13, 15B, paragraphs [0142]-[0144], “The application will display a box, icon, image, or other indicia on the display of the computing device 201, which the user will use to align with an icon, image, or other indicia on the pouch 301”);
--detect an alignment of the alignment graphic and the scannable code on the medical testing device (Kisner: paragraph [0075], “the receptacle 301 and/or cover 304b may contain at least one identification code (e.g., a Quick Response Code™ or QR CODE™) 311”, paragraph [0142]-[0144], “When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken.”);
--capture an image of the medical testing device in response to the detected alignment (Kisner: paragraph [0142]-[0144], “The application then activates the user camera on the computing device 201. In one embodiment, the application automatically activates the camera… When the two are aligned, the application will read the icon, image or other indicia on the pouch and begin the test. In one embodiment, the test is begin automatically at this point… When the identification code 311 is determined by the application to be aligned with the indicia on the display (step 1608=yes), a picture of the testing area is taken. At step 1610, the picture may be taken automatically upon alignment of the identification code 311”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using an alignment graphic and scannable code on the medical device as taught by Kisner within the capturing of an image of a medical test as taught by Brown, Xiang, Gokhale and Bakes with the motivation of improving the usability of the captured image, by ensuring the testing device is the appropriate distance away from the camera for the image to be analyzed (Kisner: paragraphs [0141]-[0142]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0187263 (hereafter “Brown”), in view of U.S. Patent Publication No. 2012/0123686 (hereafter “Xiang”), in view of U.S. Patent Publication No. 2016/0162654 (hereafter “Gokhale”).

Regarding (New) claim 25, Brown teaches a method of providing advertising […] messages in response to an input related to a medical testing device (Brown: Figure 5, paragraph [0002], “methods and apparatus”, paragraphs [0007]-[0010], “a network-connected communication device having imaging capability, enabled to record contextual information at the time of the test… a data structure… is transmitted on the network to the network-connected server… the system transmits the test result to the network-connected communication device to be displayed to the user”, paragraph [0069], “responses may include advertising by other product and service providers related to the industry… advertisements being displayed for that user”. Also see, paragraphs [0027]-[0028], describing the communication device as a smart phone (i.e., mobile device)), the method comprising:
--receiving diagnostic test information related to a medical testing device at a server in communication with a mobile device (Brown: Figure 5, paragraph [0030], “Server 105 has access to a data repository 108 containing a history database of test process results” paragraph [0059], “The test reaction images and or video are uploaded to the server in step 308”, paragraph [0062], “There are three sets of information sent in or with the image sent to the server. One is the test result. A second set of information is the coding associated with the specific medium, which may be, as described above, a bar code, a QR code”. Also see, paragraphs [0027], [0036], [0048], [0059]);
--determining a testing […type…] responsive to the diagnostic test information provided from the mobile device and information related to the medical testing device from at least one database associated with the server; determining at least one advertising […] message responsive to the diagnostic test information provided from the mobile device and the determined testing […type…] (Brown: Figure 3, 5, paragraphs [0036]-[0037], “Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain”, paragraphs [0055]-[0056], “the During test medium imaging, the test type may be identified at the server”, paragraph [0069], “responses may include advertising by other product and service providers related to the industry… advertisements being displayed for that user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”, paragraph [0089], “the use test reaction time as an input to pattern detection”, The QR code is analyzed to determine a type of test, which uses test reaction time and uses the repository described in paragraph [0047], to use the determined type of test to determine a reaction time and make determination from the image of the test, to provide an advertisement message to the user); and
--transmitting the determined testing […type…] based on the diagnostic test information and the at least one advertising […] from the remote server to the mobile device (Brown: Figure 3, 5, paragraph [0008], “contextual information comprises one or more of time a test commences, duration of the test”, paragraph [0031], “instruction for a test may be downloaded to SW 115 on smart phone 114 from server 105 aided by SW 106 over a network connection”, paragraphs [0036]-[0037], “Using the coding the server can determine not only what sort of test was performed, but also the manufacturer lot number and traceability of the specific medium used in the test through the entire supply chain”, paragraphs [0055]-[0056], “the user may select a test type and is assumed to be in possession of a test medium usable for the type of test selected… During test medium imaging, the test type may be identified at the server… It is also possible that the user will identify the test type manually”, paragraph [0069], “responses may include advertising by other product and service providers related to the industry… advertisements being displayed for that user”, paragraph [0075], “server 503 sends the test result confirmation, and suggested action or course to the user operating device 501 and to a user advocate operating device 502”, paragraph [0089], “the system can use test reaction time as an input to pattern detection”, The QR code is analyzed to determine a type of test, which uses test reaction time and uses the repository described in paragraph [0047], to use the determined type of test to determine a reaction time and make determination from the image of the test, to provide an advertisement message to the user).

--determining a testing time responsive to the diagnostic test information provided from the mobile device and information related to the medical testing device from at least one database associated with the server;
--transmitting the determined testing time based on the diagnostic test information and the at least one advertising […] from the remote server to the mobile device.
Xiang teaches determining a testing time responsive to the diagnostic test information provided from the mobile device and information related to the medical testing device from at least one database associated with the server (Xiang: paragraph [0152], “test cartridge identification data 416 encoded by the barcode… may enable the electronic device processor 108, after upload of the algorithms 214, to ascertain which prior art rapid diagnostic test, assay and/or reagents is to be performed and the appropriate calibration and assay time counting which is to be associated therewith”, paragraph [0157], “transfer of data to the remote database, communication with the test device processor 216 and the remote database, data storage, assay time countdown and display”);
--transmitting the determined testing time based on the diagnostic test information and the at least one advertising […] from the remote server to the mobile device (Xiang: paragraph [0152], “test cartridge identification data 416 encoded by the barcode… may enable the electronic device processor 108, after upload of the algorithms 214, to ascertain which prior art rapid diagnostic test, assay and/or reagents is to be performed and the appropriate calibration and assay time counting which is to be associated therewith”, paragraph [0157], “transfer of data to the remote database, communication with the test device processor 216 and the remote database, data storage, assay time countdown and display”).

Brown and Xiang may not explicitly teach (underlined below for clarity):
--a method of providing advertising audiovisual messages in response to an input related to a medical testing device,
--determining at least one advertising audio visual message responsive to the diagnostic test information provided from the mobile device and the determined testing time; and
--transmitting the determined testing time based on the diagnostic test information and the at least one advertising audio visual from the remote server to the mobile device.
Gokhale teaches a method of providing advertising audiovisual messages in response to an input related to a medical testing device (Gokhale: Figures 3-5, 7, paragraph [0016], “Providing contextual information including but not limited to ovulation and pregnancy education, testing instructions, references for professional medical care, test diagnosis, advertisements”, paragraph [0050], “presents a dialog with a help video”, paragraph [0052]-[0053], “shows a video or other multimedia file… and coupons for matching products… process then plays music and video”. The Examiner notes audio visual messages are displayed),
--determining at least one advertising audio visual message responsive to the diagnostic test information provided from the mobile device and the determined testing time (Gokhale: Figures 4-5, paragraphs [0051]-[0053], “presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”, paragraphs [0057]-[0058], “the process displays a decremented counter (246) and checks if the counter is zero (248)… if the sensor indicates "test passed" (252) and if so the process displays a message indicating pregnancy (254)… if the sensor detects a failed test, the process checks if the sensor reading indicates a test failure (258). And if so displays a dialog box indicating that pregnancy is not detected”. The Examiner interprets figures 4-5 and paragraphs [0051]-[0053], to display videos while waiting for completion of the test, which is a length of videos being short enough to fit in the testing time, or being based on the testing time and teaches what is required of the claim under the broadest reasonable interpretation); and
--transmitting the determined testing time based on the diagnostic test information and the at least one advertising audio visual from the remote server to the mobile device (Gokhale: Figure 1, paragraphs [0030]-[0033], “LAN/WAN devices (A102) may also communicate directly to cloud servers (AllO) over a cellular connection… cloud server (AllO) in tum communicates with a Consumer Portal server (Al 06) or an Enterprise portal server (A108) to relay information to consumers… The cloud server (AllO) may also be connected to one of several different types of Databases (Al12) that act as repositories for data and enable storage and retrieval of stored data”, paragraphs [0051]-[0053], “presents a dialog that the test will take up to 3 minutes to complete… the process determines the start of testing (166) and within a predetermined period, the process shows a video or other multimedia file on the reliability and quality of the test results (168)… and coupons for matching products)”. The Examiner interprets as shown in figure 1, the cloud server performs the processing of the data and retrieval 
One of ordinary skill in the art before the effective filing date would have found it obvious to include using audiovisual messages and having a length of the audiovisual messages be based upon a determined testing time as taught by Gokhale within the determination of a testing time using a scannable code and presentation of advertisements as taught by Brown and Xiang with the motivation of “improve accuracy, reliability or clarity of the test results” (Gokhale: paragraph [0009]).

Response to Arguments
Applicant's arguments filed on 29 October 2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 29 October 2021.

Rejections under 35 U.S.C. § 101
Regarding the rejections of claims 1-3, 6-11, and 14-16, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Of all the above elements of Claim 9, only the elements related to aligning the displayed outline with the Claim 1 has been amended to more particularly described a process in which a viewing screen of a mobile device is controlled in a responsive to the providing of a scannable code on a medical testing device from the mobile device to a remote server… Thus, the use of diagnostic test information provided from the mobile device to the remote server is utilized for selecting a particular determined testing time and 

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims as currently drafted are directed toward organizing how the user of the testing device captures an image via an alignment to make a determination about the testing device and provide to the audiovisual messages while the user waits for a result to organize their time and how they interact with their mobile device, while testing, which in view of the "October 2019 Update: Subject Matter Eligibility" guidance which states at page 5, "certain activity between a person and a computer... may fall within the "certain methods of organizing human activity" grouping". Therefore, the claim is directed toward an abstract idea.
	The claim does not recite any additional elements sufficient to show a practical application of the abstract idea or significantly more, in particular the claim does not recite improvement to the functionality of the computer nor does it recite a technical solution to a technical problem. Therefore, the claim does not provide a practical application and/or significantly more than the abstract idea.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-3, 6-11, and 14-16, the Examiner has considered the applicant’s arguments; however, the arguments are not persuasive in view of the new ground of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:


The Examiner respectfully disagrees.
	It is respectfully submitted, the argued limitations are taught by the combination of Brown, Kinser and Bakes in view of newly applied Xiang and Gokhale. Therefore, in view of newly applied Xiang and Gokhale, Applicant’s arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.E.L./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626